On Rehearing.
MONROE, J.
In considering this matter upon the application for rehearing, the court has concluded that the amount allowed as the value of the stock of merchandise is *369somewhat greater than is justified by the evidence, and that plaintiff will be fairly compensated in that respect by an allowance of $600.
It is therefore ordered that the decree handed down be amended by reducing the total amount allowed from $1,000 to $800, and that, as amended, said decree stand as the final judgment of the court.
Rehearing refused.